TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00461-CV



                        Kenneth Pearce and Luana Pearce, Appellants

                                                v.

                                     Jose Chavez, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
       NO. 99-08983, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



               Appellants Kenneth and Luana Pearce have informed this Court that they no longer

want to appeal the district court’s judgment. Accordingly, we will dismiss the appeal.

               The appeal is dismissed.




                                             David Puryear, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed On Appellants’ Motion

Filed November 29, 2001

Do Not Publish